      Case 3:15-md-02672-CRB Document 5379 Filed 10/05/18 Page 1 of 1




 1 H. Clayton Walker, Jr.
   Robert L. Reibold
 2 Haynsworth Sinkler Boyd, PA
   1201 Main Street – 22nd Floor
 3 Columbia,
   Telephone:
             SC 29201
                (803) 779-3080
 4 Facsimile:   (803) 765-1243
   cwalker@hsblawfirm.com
 5 rreibold@hsblawfirm.com
 6 Counsel for Plaintiff Columbia
   Automotive, LLC
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
10 IN RE: VOLKSWAGEN “CLEAN DIESEL”
   MARKETING, SALES PRACTICES, AND
                                                        MDL No. 02672- CRB (JSC)

11 PRODUCTS LIABILITY LITIGATION                        REQUEST FOR REMOVAL FROM
     This submission relates to:                        SERVICE LIST
12
13 Columbia Automotive, LLC v. Volkswagen
   Group of America, No. 3:17-cv-5763-CRB
14
15          The Complaint of Columbia Automotive, LLC v. Volkswagen Group of America, Civ. Action
16 1:17-cv-02461-ODE filed on June 29, 2017 through its undersigned counsel of record has been
17 dismissed.
18          Accordingly, the undersigned counsel, H. Clayton Walker, Jr., Esq. respectfully requests to
19 be removed from the service list in this matter: cwalker@hsblawfirm.com.
20
     Dated: October 5, 2018                             Respectfully submitted,
21
22                                                      /s/ H. CLAYTON WALKER, JR.________
                                                        H. Clayton Walker, Jr. (ID 4489)
23
                                                        HAYNSWORTH SINKLER BOYD, PA
24                                                      1201 Main Street – 22nd Floor
                                                        Columbia, SC 29201
25                                                      Telephone:   (803) 779-3080
                                                        Facsimile:   (803) 765-1243
26                                                      cwalker@hsblawfirm.com
27
                                                        Counsel for Plaintiff Columbia
28                                                      Automotive, LLC
